Opinion issued May 17, 2007
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01040-CR
____________

IN RE JOE LEE SIMMONS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Joe Lee Simmons, has filed a pro se petition for writ of mandamus
complaining that motions that he filed in the trial court have not been ruled on by the
Respondent. (1)   We deny the petition for mandamus.
 	Relator's petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  For example, it does not include an appendix or certified copies
of every document material to relator's claim for relief filed in the underlying
proceeding.  See Tex. R. App. P. 9.5, 52.3(j).	
 Pro se applications are reviewed  with less stringent standards than formal
pleadings drafted by lawyers.  However, even a pro se applicant for a writ of
mandamus must show himself entitled to relief.  Barnes v. State, 832 S.W.2d 424, 426
(Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).   
	The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice, Radack, and Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    Honorable Michael McSpadden, Judge, 209th District Court.